Exhibit 10.63
February 6, 2009
Mr. Steve Beeks
Santa Monica, California 90402

Re:   Amendment of Employment Agreement

Dear Mr. Beeks,
          Reference is hereby made to that certain employment agreement dated
March 28, 2007 (the “Agreement”), as amended on December 15, 2008 by and between
Lions Gate Films Inc. (the “Company”) and Steve Beeks (“Employee”), with respect
to Employee’s employment by the Company. The purpose of this letter agreement is
to amend certain provisions of the Agreement as follows:

  •   The first sentence of Section 1(a) of the Agreement is hereby amended and
restated, effective immediately, to read in its entirety, as follows:

          “(a) The term of this agreement (this “Agreement”) will begin April 1,
2007 (the “Effective Date”) and end April 1, 2012, subject to early termination
as provided in this Agreement (the “Term”).”

  •   Section 5 of the Agreement is hereby amended and restated, effective
immediately, to include the following Section 5(g):

          “(g) Share Appreciation Rights. Employee shall be entitled to an award
of share appreciation rights as set forth in a separate agreement between
Employee and the Company (the “Award Agreement”). The Award Agreement is
attached hereto as Exhibit A.”
          Except as specifically amended hereby, the Agreement shall remain in
full force and effect without modification. This letter constitutes the entire
agreement among the parties with respect to modification of the Agreement and
any other matters related thereto, and supersedes all prior negotiations and
understandings of the parties in connection therewith.

     
AGREED AND ACCEPTED:
   
 
   
/s/ Steve Beeks
 
   
Steve Beeks
   
 
   
Lions Gate Films Inc.
   
 
   
/s/ Wayne Levin
 
   
By: Wayne Levin
   
Title: Executive Vice-President and General Counsel
   

 